Citation Nr: 1522591	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1959 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was provided a hearing before a Decision Review Officer (DRO) sitting at the RO in April 2009.  A transcript of the hearing is of record.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  A November 2010 letter informed him that his hearing was scheduled for January 14, 2011.  However, in correspondence received in January 2011, the Veteran cancelled his hearing request.  He has not requested that the hearing be rescheduled.  Therefore, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  

This case was last before the Board in December 2012, when the claim for an acquired psychiatric disorder was reopened and remanded for a VA examination.

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including depression.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD which conforms with DSM-IV.
 
2.  A chronic psychiatric disorder, to include depression, was not shown in service or for many years thereafter; and, the preponderance of evidence fails to establish that the Veteran's diagnosed major depressive disorder is etiologically related to his active service or any service connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disability, to include PTSD or depression, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for an acquired psychiatric disability related to his active military service.  He specifically asserts that he has PTSD stemming from serving on various Navy ships.  He has reported that the USS Hugh Purvis, on which he served, almost sank during a storm off the coast of North Carolina in January 1961; that he was attacked by "water snakes" while serving his capacity as a Navy Diver; that he was harassed and eventually beaten up by several of his co-servicemen; and that he served on a ship which took part in Operation Dominic in August 1962, which made him later afraid of getting cancer or other diseases associated with exposure to radioactivity.   

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a) .

The chronic diseases, per se, listed in § 3.309(a) include psychoses, though not also neuroses, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

The newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.   However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.   

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of a psychiatric disability, but contain two notations from psychiatric evaluators.  In June 1962, while in the hospital for a hernia surgery, the Veteran was notified that a then-girlfriend died in a car accident.  He was upset and found trying to climb out of a window in an apparent suicide attempt.  He was transferred to the psychiatric unit and released the following day after a psychiatric and psychological evaluation.  The mental health practitioners felt that the Veteran was not suicidal, but that his behavior was "an acute maladjustment situation which resolved itself."  The opinion was that the Veteran had no neuropsychiatric problems.  The Veteran was evaluated by psychiatry a second time in September 1964 after being referred for experiencing "sharp pains" in the abdomen "which are reportedly secondary to his overindulgence in alcohol."  The Veteran denied "any psychiatric difficulty or abnormality."  The examiner stated that the Veteran exhibited anxiety, "no significant depression," and defensiveness.  The Veteran was "urged to decrease his intake of alcohol and to be aware of his tendency to defend himself before attacked."  The final diagnostic impression was that "no psychiatric diagnosis was indicated."  This provides evidence against the Veteran's claim.   

The remaining STRs show that on his June 1959 entrance examination, the Veteran did not note any psychiatric issues, and was not assessed as having any.  A September 1961 medical evaluation showed no issues, and all of the Veteran's systems (including his mental health) were assessed as "normal." March 1964 and October 1964 in-service medical examinations show that the Veteran described himself as being "in excellent condition physically and mentally."  A September 1967 examination was normal, and the separation examination in November 1967 showed no issues, providing more evidence against this claim. 

The Veteran's VA treatment records from to December 2003 to May 2009 show that the Veteran's treating psychologist has diagnosed him with PTSD and depression for treatment purposes in December 2003.  VA records prior to that date did not show a PTSD diagnosis.  In fact, several of the treatment records stated that a PTSD diagnosis was "rule[d]d-out" by the treating physician (see June 2004 records), and diagnosed the Veteran with a depressive disorder, not otherwise specified (NOS).  None of the treatment records show what criteria were used to diagnose the Veteran. 

The Veteran's private treatment records from April 2004 to February 2013 show a diagnosis of PTSD and major depressive disorder in February 2013.  Further, while the Veteran reported that he felt that his experiences in service have "contributed to his psychiatric symptoms," he also related that his marriage of over 18 years was breaking up and that he could not pinpoint when his psychiatric symptoms have started.  The Veteran related to the examiner that he was a Navy Seal, and that his "experience of service" was "deep water diving and contact with snakes."  
  
The Veteran's former employer wrote a letter on his behalf in August 2007, stating that the Veteran was a good employee until November 2003, when he became forgetful, moody, edgy, and neglectful of his work. The Veteran was recommended retirement, and he did retire in August 2004.
 
The Veteran underwent a VA examination in February 2013.  The examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.   

The examiner stated that the Veteran's credibility was "highly suspect," as he has presented himself to have been a Navy Seal while in service, when his service personnel records (SPRs) showed that he was a diver, providing some factual evidence against the Veteran's claim.  

The examiner went on to discuss the Veteran's claimed stressors, noting that the Veteran was not aboard the USS Purvis when the ship almost sank, and that his statement of being attacked by snakes in the water did not meet DSM-IV diagnostic criteria for a PTSD.  As for the snakes, the examiner emphasized that the Veteran himself stated that he only knew that the snakes were poisonous once he was pulled out of the water, and that the snakes only sucked on his diving suit and did not cause any damage.  The examiner related that the Veteran possibly "exaggerate[ed] the incident with the snakes" and that he "had zero emotional reaction while telling these stories," leading the examiner to suspect their veracity.  Such a statement only provides more evidence against this claim.      

The examiner stated that although the Veteran did have a PTSD diagnosis from a mental health provider, "the VA medical records do not support the diagnosis."  The examiner underscored that PTSD diagnosis was "made through the use of an unstructured interview with the Veteran," and not using a structured interview, like CAPS, which is "the gold standard for assessing PTSD" and for diagnosing it accurately.  The examiner related that it was possible to have PTSD-related symptoms without meeting "the DSM-IV diagnostic criteria for persistence and severity to warrant the diagnosis of PTSD."  The examiner concluded that the use of CAPS, a structured interview aimed at diagnosing PTSD, did not support a diagnosis of PTSD in the Veteran's case.  

The examiner also related that the mere fact that the Veteran has "received treatment associated with a diagnosis of PTSD for a significant period of time does not, in itself, render the diagnosis valid."  The examiner noted that although "several mental health professionals have diagnosed the Veteran with PTSD, none of these professionals administered a structured interview (e.g. CAPS); none of these professionals administered any objective testing (e.g. MMPI-2); none of these professionals reviewed the Veteran's claims file; none of these professionals followed the American Academy of Psychiatry and Law's 'Practice Guidelines for the Forensic Evaluations of Psychiatric Disability'; none of these professionals followed the American Psychological Association's 'Specialty Guidelines for Forensic Psychology', and none of these professionals followed the VA's 'Best Practice Manual for Posttraumatic Stress Disorder (PTSD) Compensation and Pension Examinations' in reaching their diagnostic conclusions."          

In short, the examiner opined that the Veteran did not meet the requisite DSM-IV PTSD criteria.  

Here, the Board notes that the February 2013 VA examiner's opinion did not discuss the Veteran's claimed stressors of being harassed by his co-servicemen and taking part in Operation Dominic.  However, the examination report did mention the alleged harassment and physical assault as a claimed stressor.  In addition, it is important for the Veteran to understand that even if those events did occur as he has claimed (and it is a fact that he took part on Operation Dominic), they did not cause him to experience PTSD, or any other psychiatric disorder, as their impact on him did not meet the DSM-IV diagnostic criteria for PTSD.  In brief, even the occurrence of the events as the Veteran claims they did would not warrant a diagnosis of PTSD in this case.  The best evidence in this case clearly indicates the Veteran does not have PTSD at this time, notwithstanding any stressor cited. 

In addition, as the Board has already noted in its December 2012 remand, among other stressors, the Veteran has claimed that he was subjected to a severe storm that occurred on January 16, 1961, while serving aboard the USS Hugh Purvis.  He has submitted numerous lay statements attesting that the USS Hugh Purvis experienced a significant storm specifically on January 16, 1961.  

However, the Veteran's SPRs and STRs both confirm that the Veteran was not on board the USS Hugh Purvis on January 16, 1961, the date of the storm.  

In fact, the Veteran's SPRs and STRs document that from January 3, 1961, to January 20, 1961, the Veteran was an inpatient at the U.S. Naval Hospital, in Newport, Rhode Island, undergoing and convalescing from an elective repair of a right inguinal hernia.  

As such, the Veteran could not have been subject to a severe storm aboard the USS Hugh Purvis on January 16, 1961, and cannot claim the event as a stressor. 

The fact that the Veteran was inaccurate about this event only provides more factual evidence against his claim as a whole. 

In sum, the VA examination did not diagnose the Veteran with PTSD, or tied his depression to his active service.  PTSD was not diagnosed in the VA examination because the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD.  None of the previous diagnoses of PTSD involved the same battery of testing or level of interviewing.  The February 2013 VA examination involved more than two hours of testing, interviews, and assessments.  By contrast the clinical records diagnosing PTSD are simply clinical.  Even the February 2013 treating physician's statement provides no rationale or basis for the PTSD diagnosis, and is based on only statements from the Veteran (some of which have been show not to be accurate).  The fact that the Veteran has received treatment associated with a diagnosis of PTSD for a significant period of time does not, in itself, render the diagnosis valid.  The totality of evidence simply fails to support a diagnosis of PTSD. 

The Board is cognizant that the Veteran's VA treatment providers listed impressions and diagnoses of PTSD in the VA outpatient treatment records associated with the claims file.  However, the Board has determined that those findings have less probative value when compared to the detailed findings and well-reasoned conclusions reached in the February 2013 VA examination and medical opinion reports discussed at length above.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds the detailed, reasoned opinions of the VA examiner more probative than the cursory nature of the positive opinions provided by the Veteran's treating VA physicians.

In sum, the most competent and credible medical evidence of record fails to establish a diagnosis of PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether a present disability related to conceded in-service stressors exists weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition, there is no evidence that the Veteran had a PTSD disability that resolved during the pendency of the appeal.  Rather, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of PTSD.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of PTSD, a discussion as to whether there exists a medical nexus between active service and such disability is not necessary.  Consequently, the Board finds that entitlement to service connection for PTSD is not warranted.

As to the Veteran's diagnosis of depression, while the Veteran does have diagnosed major depressive disorder NOS, no link between the Veteran's depression and his active service has been established, or even suggested, but any of the medical evidence of record.  Both the Veteran's VA and private treating physicians and VA examiner believed the Veteran's depression to be tied to various social, occupational, and legal issue and life stressors which he experienced since his separation from active service.

Evidence of record also includes statements from the Veteran asserting a present PTSD disability, continuity of PTSD symptomatology since service, and a causal connection between his claimed PTSD and events in service. 

The Veteran, however, lacks the competence to diagnose PTSD or any other psychiatric disabilities which he experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2014).  Assessment of PTSD requires a mental health evaluation by a clinical psychologist or psychiatrist, and not lay observation.  It follows that the Veteran is not competent to assert that he experienced PTSD since service.  PTSD is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of PTSD must be made by a mental health professional, pursuant to the DSM-IV.  This requires medical expertise that the Veteran does not possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements (which, as noted above, are not always factual accurate) regarding a purported diagnosis of PTSD or observed PTSD symptomatology are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-IV criteria, probatively outweighs his unsubstantiated lay testimony to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in May 2004 and February 2008 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided a VA examination.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's SPRs, STRs, private treatment records, and VA treatment records.  

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and depression, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


